14 Ill. App. 2d 574 (1957)
145 N.E.2d 118
Thomas W. Bates, Administrator of the Estate of Hazel L. Bates, deceased, and Thomas W. Bates, as an Individual, Plaintiff-Appellant,
v.
James DeBose and Roy Kenneth Vaughn, Defendant-Appellees.
Term No. 57-M-4.
Illinois Appellate Court  Fourth District.
September 27, 1957.
Released for publication October 15, 1957.
Taylor E. Wilhelm and Fred P. Wagner, for appellant.
Harland D. Warren, State's Attorney, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.